Citation Nr: 1212310	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for mechanical low back pain with disc space narrowing at L5-S1 rated as 10 percent disabling, prior to July 13, 2009.  

2.  Entitlement to an increased disability evaluation for degenerative lumbar disc disease at L5-S1 (formerly mechanical low back pain with disc space narrowing at L5-S1), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from April 1995 to November 1996.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  Thereafter, jurisdiction of the claim for was transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that a September 2009 rating decision reflects that the RO increased the evaluation for the Veteran's service-connected back disability to 20 percent, from July 13, 2009.  

In September 2011, the Veteran executed a power of attorney in favor of Kenneth LaVan, a private attorney, thereby revoking the appointment of the service organization that previously represented him.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Here, VA treatment records associated with the claims file after the most recent VA spine examination in July 2009, the report of which notes no radiating pain, reflect findings to include chronic radiculopathy and a trial of steroid injections.  In addition, an October 2009 record notes a follow-up appointment was scheduled in November 2009, and more recent records are not available via Virtual VA.  Further, notwithstanding the medical evidence, the Board finds that the Veteran's report of having radiating pain to his lower extremities both competent and credible.  

In addition, VA treatment records dated since October 2009 are not associated with the claims file and as the above records show that the Veteran's back disability apparently have worsened since the July 2009 VA examination.  In this regard, the Board observes that an August 2009 VA outpatient treatment record reflects that the Veteran's chronic low back pain was being treated with morphine, "with inadequate pain control according to the Veteran," and a September 2009 VA outpatient treatment entry states morphine was not effective in treating his low back pain and that an epidural injection was pending.  In light of the foregoing, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this case.  

Lastly, the Board notes that the Board's February 2012 letter addressed to the Veteran was returned as undeliverable with no forwarding address.  In light of this development, the RO should take all appropriate action to identify the Veteran's current address, to include contacting his attorney.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current address, using all means available, to include contacting his attorney.  If the Veteran's current mailing address cannot be determined, a statement indicating such, including a documentation of all action taken in the attempt to verify his correct address must be associated with the claims file, and the case must be returned to the Board for appellate review.  

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated after October 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  
      
3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.
      
The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e. the extent of his pain-free motion.  
      
In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  
      
Further, the examiner must discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.
      
The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  In doing so, the examiner must discuss the impact of the medications, including morphine, which are used to treat the low back disability.  All findings and conclusions should be set forth in a legible report.
      
4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

